      Case 1:19-cv-00188-AW-GRJ Document 30 Filed 12/07/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

KEVIN C. SULLIVAN,
       Plaintiff,
v.                                                 Case No. 1:19-cv-188-AW-GRJ
BOSTON SCIENTIFIC CORP., et al.,
     Defendants.
_______________________________/
                                  FINAL ORDER

       After the court granted Defendants’ earlier motion to dismiss, see ECF No.

20, Plaintiff Kevin Sullivan filed a Second Amended Complaint, ECF No. 23.

Defendants again moved to dismiss, and the magistrate judge has issued a Report

and Recommendation. ECF No. 28. Having considered that Report and

Recommendation, I now determine it should be approved. I have also considered de

novo the issues in Plaintiff’s Documented Motion to Proceed (ECF No. 29), which

I construe as an objection to the Report and Recommendation.

       The Report and Recommendation is now adopted and incorporated into this

order. The motion to dismiss (ECF No. 25) is GRANTED, and the Second Amended

Complaint (ECF No. 23) is DISMISSED with prejudice. The clerk will enter a

judgment that says: “This case is resolved on a motion to dismiss. Plaintiff’s claims

are dismissed with prejudice, and Plaintiff shall take nothing from this action.” The

clerk will then close the file.

                                         1
Case 1:19-cv-00188-AW-GRJ Document 30 Filed 12/07/20 Page 2 of 2




SO ORDERED on December 7, 2020.

                             s/ Allen Winsor
                             United States District Judge




                               2
